Citation Nr: 1224071	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  07-34 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for right hip disability, including arthritis, to include as secondary to service-connected disability.

2.  Entitlement to service connection for left hip disability, including arthritis, to include as secondary to service-connected disability.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel



INTRODUCTION

The Veteran reportedly served on active duty from January 1981 to December 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Columbia, South Carolina RO.  These matters were previously remanded by the Board on April 2009 and June 2011.

In December 2008, the Veteran testified at a Board hearing before the undersigned.  A transcript of the hearing is included in the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although this case has been remanded twice before, the Board regrets that the July 2011 VA medical opinion obtained pursuant the most recent remand is not responsive to the questions posed by the Board in the remand.  For example, certain language used by the examiner in the opinion ("less likely as not that the Veteran's right hip disability is probably due to or is the result of her service-connected residuals of right ankle sprain.") may be subject to an argument that an incorrect standard of proof is being used.  The Board has reviewed the entire examination report, but is unable to find any comments or explanation which would allow for clarification of the opinion.  Under the circumstances, the case must be returned for clarification to allow for informed appellate review. 

Accordingly, the case is REMANDED for the following action:

1.  The claims file should be forwarded to the July 2011 VA examiner for review and for clear "YES" or "NO" responses to the following express questions:

     a)  Is it at least as likely as not (i.e., 50% or higher degree of probability) that the Veteran's right hip disability is proximately due to or the result of her service-connected residuals of right ankle sprain?

     b)  Is it at least as likely as not (i.e., a 50% or higher degree of probability) that the Veteran's right hip disability has been aggravated by her service-connected residuals of right ankle sprain?  The term 'aggravation' is defined as a worsening of the underlying disability versus a temporary flare-up of symptoms.

     c)  Is it at least as likely as not (i.e., 50% or higher degree of probability) that the Veteran's left hip disability is proximately due to or the result of her service-connected residuals of right ankle sprain?

     d)  Is it at least as likely as not (i.e., a 50% or higher degree of probability) that the Veteran's left hip disability has been aggravated by her service-connected residuals of right ankle sprain?  The term 'aggravation' is defined as a worsening of the underlying disability versus a temporary flare-up of symptoms.

Reasons for the examiner's responses should be set forth.

If the July 2011 VA examiner is not available, the AMC/RO should schedule the Veteran for another VA examination as appropriate.  The claims file must be made available to the new examiner for review.  After reviewing the claims file and examining the Veteran, the examiner should offer clear responses to the above posed questions and reasons for the responses.  

If such an examination is scheduled and the Veteran fails to report, the claims file should nevertheless be forwarded to an appropriate examiner for review and responses to the above posed questions, with reasons for the responses. 

2.  In the interest of avoiding further remand, the AMC/RO should review the examination report obtained and ensure that adequate opinions with rationale have been offered.  Particular attention should be given to whether the examiner's responses reflect the correct standard of proof.

3.  After completion of the above and any further development deemed necessary by the AMC/RO, the issues on appeal should be readjudicated.  If the benefits sought are not granted, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



